                                                                                        Exhibit
10.1
 
 


AMENDMENT NO. 2 TO THE


ALLTEL CORPORATION


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


 WHEREAS, Alltel corporation (“Alltel”) maintains the Alltel Corporation
Supplemental Executive Retirement Plan (the “Plan”); and
 
          WHEREAS, Alltel desires to amend the Plan to change the vesting date
of Francis X. Frantz and Jeffery R. Gardner and to provide for a single lump sum
payment of these participants’ retirement benefit.


 NOW, THEREFORE, BE IT RESOLVED, that, effective as of December 8, 2005, the
Plan is hereby amended in the following respects:


1.     Section 2.01 (ee) is amended by the addition of the following sentence to
the end thereof:
 
“Nothwithstanding anything contained in Section 3.07 of the Plan to the contrary
and only with respect to Francis X. Frantz and Jeffery R. Gardner, the Special
Early Retirement Date with respect to each of Francis X. Frantz and Jeffery R.
Gardner shall be the earlier to occur of the Distribution Date (as defined in
the distribution Agreement by and between Alltel and Alltel Holding Corp., dated
as of December 8, 2005) or January 1, 2007.”


2.     Section 3.04 of the Plan is amended by the addition of the following
sentence to the end thereof:


“Notwithstanding anything contained in this Section 3.04 to the contrary, and
only with respect to Francis X. Frantz and Jeffery R. Gardner, the retirement
benefit payable to Francis X. Frantz and Jeffery R. Gardner under the Plan shall
be paid in the form of a single lump sum payment (based on the actuarial
assumptions set forth in Exhibit A, attached hereto) within 10 days of their
Retirement (or such later date as required under Section 409A of the Code). ”


IN WITNESS WHEREOF, this Amendment has been executed as of this 29th day of
December, 2005.


ALLTEL CORPORATION




By: /s/ Sharilyn S. Gasaway         
Title: Controller               








EXHIBIT A


Alltel Corporation - Executive Retirement Benefits




Assumptions



Rate of Compensation Increases 5.0% Employer Profit-Sharing Contribution Rate
before 1/1/06 4.0% Employee Profit-Sharing Contribution Rate after 12/31/05 6.0%
Investment Earnings 6.0% 30-year Treasury Rate (for conversion of Profit-Sharing
to annuity values 4.5% Lump Sum Interest Rate (SERP benefit only) 6.0% Lump Sum
Mortality Table GAM-94-M 2005 Social Security Wage Base $90,000 Future Increase
for Social Security Wage Base 3.0% Normal Form of Payment (SERP benefit only)
50% joint and survivor annuity Spouse’s Age Wives are assumed to be three years
younger than their husbands



 
 
 
 
 
 
 
 